Plaintiff in error, Lafe Lewellen, was tried and convicted on an information charging in Tulsa county, on the 10th day *Page 726 
of August, 1917, he did have in his possession one barrel and a half barrel of beer with intent then and there to sell the same, and in accordance with the verdict of the jury he was on the 23d day of February, 1918, sentenced to be confined in the county jail for 60 days and to pay a fine of $100 and the costs. No brief has been filed; no appearance made on behalf of plaintiff in error. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal, which motion is sustained, and the judgment of the lower court is affirmed.